 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE
 6   _______________________________________
                                            )
 7   PUGET SOUND ELECTRICAL WORKERS )
     HEALTHCARE TRUST, et al.,              )
 8                                          )                Case No. MC19-0034RSL
                           Plaintiffs,      )
 9              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
10   SHAMP ELECTRICAL CONTRACTING,          )                GARNISHMENT
     INC.,                                  )
11                                          )
                           Defendant,       )
12              v.                          )
                                            )
13   US BANK, N.A.,                         )
                                            )
14                         Garnishee.       )
     _______________________________________)
15
16         This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
17   for property in which the defendant/judgment debtor, Shamp Electrical Contracting, Inc., has a
18   substantial nonexempt interest and which may be in the possession, custody, or control of the
19   garnishee, US Bank, N.A. The Court having reviewed the record in this matter, it is hereby
20   ORDERED that the Clerk of Court shall issue the Writ of Garnishment submitted by plaintiff’s
21   counsel on March 6, 2019, at Dkt. # 1-3.
22
23         Dated this 11th day of March, 2019.
24                                              A
25                                              Robert S. Lasnik
                                                United States District Judge
26


     ORDER TO ISSUE WRIT OF GARNISHMENT
